Citation Nr: 1523127	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for pulmonary effusions caused by multiple bouts of pneumonia ("pulmonary effusions").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs).  A June 2010 rating decision by the RO in Cleveland, Ohio, denied service connection for sleep apnea.  An August 2013 rating decision by the RO in Baltimore, Maryland, denied service connection for pulmonary effusions.

In March 2015, the Veteran testified at a Central Office hearing before a Veterans Law Judge on the issue of service connection for sleep apnea, and a transcript of that hearing is of record.

The issue of entitlement to service connection for pulmonary effusions is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of obstructive sleep apnea, and the evidence is in relative equipoise on the question of whether the sleep apnea is related to service.






CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for sleep apnea, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he has sleep apnea that was caused by allergies, allergy medications, or pneumonia, which he was treated for during active service.  See the June 2010 notice of disagreement.

The evidence of record indicates that the Veteran has a current diagnosis of obstructive sleep apnea.  Private treatment records show that the Veteran was diagnosed with mild obstructive sleep apnea in June 2009 and that he was treated with a continuous positive airway pressure (CPAP) machine.  Thus, the current disability requirement for service connection for sleep apnea is satisfied.  

The evidence is in relative equipoise on the issue of whether the sleep apnea is etiologically related to active service.  The Veteran's service treatment records (STRs) indicate that the Veteran did not report having frequent trouble sleeping or symptoms of sleep apnea in his entrance examination in June 1979.  Similarly, an examination conducted in December 1986 was silent for complaints, diagnosis, or treatment for sleep apnea.  STRs indicate that the Veteran complained of dyspnea in December 1986 and was diagnosed with pneumonia.  The Veteran was also prescribed various allergy medications during active duty, including Claritin, Seldane, and Vasocon.  The separation and retirement examination conducted in May 2000 reveals that the Veteran reported a number of complaints, including sinusitis and hay fever or allergic rhinitis, but did not report having frequent trouble sleeping. 

The Veteran's wife, Ms. L.H., submitted a lay statement in July 2009 stating that she has observed the Veteran snoring and choking in his sleep on a nightly basis for the past 15 years.  She stated that the snoring gets so bad that some nights she and the Veteran sleep in separate rooms, and that no over-the-counter remedies work.

The Veteran underwent a sleep study in June 2009, performed by Dr. B.R. at a private facility.  The Veteran reported symptoms of snoring, witnessed apneas, and hypersomnolence.  Dr. B.R. opined that Veteran had mild obstructive sleep apnea, and prescribed CPAP titration.  In July 2009, Dr. B.R. submitted a letter to VA stating that it is more likely than not that the condition of snoring and choking while sleeping that was observed by the Veteran's wife and friends during the Veteran's period of active service and continuing until the present was undiagnosed sleep apnea.

In December 2009, a VA medical opinion was obtained.  After reviewing the Veteran's June 2009 sleep study and the STRs, the VA medical professional opined that the Veteran's sleep apnea was not caused by or a result of symptoms of dyspnea and coughing that the Veteran reported in active service.  The rationale was that STRs indicated that the dyspnea and coughing were clearly noted to be related to pneumonia, and showed improvement with treatment.  As such, the sleep apnea had nothing to do with the self-limited acute illness.  In addition, the VA examiner noted, the Veteran's retirement examination indicated that the Veteran did not complain of trouble with sleep.  Although the Veteran's wife's observations of choking and snoring provide some evidence that sleep apnea may have been present while on active duty, the Veteran had put on weight and may have only had snoring while on active duty.  The VA examiner concluded that it is possible that the Veteran had mild sleep apnea during active service, but in his retirement examination he indicated that he did not have regular trouble with sleep at night.

On this record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's sleep apnea was incurred in or caused by an in-service injury, event, or illness.  The Board finds Dr. B.R.'s opinion and the VA medical opinion to be competent and credible.  Dr. B.R.'s opinion was offered after performing an examination and diagnostic testing on the Veteran, and the VA opinion was rendered after a review of all available records.  In addition, both opinions provided the bases on which they relied to form their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Board also finds that lay statements by L.H. are credible.  She is competent to describe observable symptoms of the Veteran snoring and choking while sleeping.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Her statements are also underscored by the medical evidence of record, as Dr. B.R. indicated that the Veteran displayed a few respiratory events, and noted fragmented sleep and mild snoring.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the current sleep apnea.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds the onset of the sleep apnea was during service and service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran submitted a timely notice of disagreement with the August 2013 rating decision that denied service connection for pulmonary effusions.  As such, a Statement of the Case should be issued on the claim for service connection for pulmonary effusions.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id. 

Accordingly, the case is REMANDED for the following action:

Furnish a Statement of the Case as to the issue of entitlement to service connection for pulmonary effusions.  Only if the Veteran perfects an appeal of this matter should it be certified and returned to the Board for the purpose of appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


